Citation Nr: 9928067	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic, acquired, 
variously diagnosed, back disability. 


ATTORNEY FOR THE BOARD

D. Cherry, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1987.  In a July 1993 administrative decision, it was 
determined that the discharge for the period of service from 
February 26, 1980, to February 25, 1983, was honorable for 
Department of Veterans Affairs (VA) purposes and was not a 
bar to benefits.  However, it was also determined that the 
discharge for the period of service from February 26, 1983, 
to February 13, 1987, was a bar to VA benefits.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Seattle, Washington, VA Regional Office (RO).  

In July 1997, the Board remanded this claim for a hearing at 
the RO before a traveling member of the Board.  In February 
1998, the veteran's claim file was transferred to the VA 
Medical and Regional Office (M&RO) in Wichita, Kansas.  In 
April 1999, the M&RO scheduled a travel Board hearing in June 
1999 for the veteran.  The letter was sent to his current 
address of record, but was subsequently returned.  Therefore, 
no further development with regard to a hearing is necessary.


FINDING OF FACT

The veteran's current chronic, acquired, variously diagnosed, 
back disability cannot be disassociated from the treatment 
for low back pain during the period of active service from 
February 26, 1980, to February 25, 1983.


CONCLUSION OF LAW

A chronic, acquired, variously diagnosed, back disability was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On a February 1980 entrance examination and on a February 
1981 physical examination, the spine was normal.  In March 
1981, the veteran reported that he had low back pain.  The 
assessment was lumbar strain.  

The assessment in April 1981 was low back pain.  In June 
1981, X-rays of the lumbar spine revealed that, although 
there was mid-line spina bifida at the level of S-1, the 
study was otherwise normal.  That month, it was first noted 
that the veteran had chronic low back pain.  In December 
1981, it was noted that the veteran had chronic low back pain 
due to an unknown cause.  X-rays taken that month were 
normal.  

In March 1982, it was noted that the veteran had chronic low 
back pain with poor posture and range of motion, which were 
secondary to a muscle spasm.  The assessment in April 1982 
was chronic, mechanical low back pain.  In June 1982, the 
diagnosis was chronic low back pain.  The assessment in mid-
July 1982 was functional low back pain.  In late July 1982, 
the assessment was chronic low back pain, which was possibly 
functional in nature.  The impression in August 1982 was low 
back pain, but it was noted that the subjective symptoms were 
questionable.  In September 1982, it was noted that the 
veteran had been examined by two medical professionals and 
that they thought that he had chronic low back pain.  The 
assessment was again chronic low back pain.  In October 1982, 
the assessment was a chronic backache.  In December 1982, the 
veteran was given a permanent profile for chronic low back 
pain/unstable lumbar spine.

In April 1983, the assessment was chronic back pain.  In May 
1983, the veteran was given another permanent profile 
regarding his chronic low back pain.  In November 1983, the 
veteran had an acute lumbosacral muscle strain.  From July 
1984 to August 1984, the veteran was hospitalized for low 
back pain.  The veteran reported that the onset of low back 
pain was in March 1981.  He indicated that his condition had 
not improved and that he had had intermittent exacerbations 
since the initial low back pain.  The discharge diagnosis was 
low back pain.  It was noted that the etiology was unknown 
and that there was no identified pathology.  In January 1985, 
the assessment was chronic low back pain, and another 
permanent profile was issued.  The assessment in March 1985 
was chronic low back pain.  

In March 1986, the assessment was mechanical low back pain.  
In June 1986, it was noted that the veteran had had back 
problems for five years; the impression was recurrent low 
back pain.  X-rays taken in July 1986 were normal.  In 
November 1986, it was noted that the veteran had had back 
pain for five and a half years and that he had recently 
aggravated his low back pain.  On the February 1987 
separation examination for the veteran's dishonorable period 
of service, it was noted that the veteran had a poor range of 
motion in the spine, but that he had no muscle spasm.  
Mechanical low back pain was diagnosed. 

On February 18, 1987, the assessment was chronic low back 
pain.  In April 1987, it was noted that the veteran had 
chronic low back pain, with no clear etiology, and that there 
appeared to be a significant psychological overtone to his 
symptomatology.  X-rays taken in May 1988 were normal.  In 
July 1988, it was noted that the veteran had had back pain 
for seven years; the assessment was low back pain.  The 
assessment in August 1988 was chronic back pain.  In November 
1988, the assessment was functional low back pain.  The 
assessment in February 1989 was chronic back pain.

From 1990 to 1992, the veteran was treated for back pain.  In 
February 1990, it was noted that the low back pain was 
chronic in nature.  The impression of X-rays taken in May 
1991 was a narrow L5-S1 disc space.  X-rays taken in October 
1992 revealed that there was a loss of normal lordosis, which 
was a sign of muscle spasm.  There was also a slight interval 
decrease in disc space height at L5-S1, which was compatible 
with degenerative disc disease.  In addition, there were some 
facet, degenerative changes at L5-S1.  A December 1992 
computed tomography (CT) scan of the lumbar spine revealed no 
evidence of a herniated or extruded disc fragment.  There was 
no evidence of significant degenerative changes in the 
apophyseal joints in the lower lumbar spine.  The impression 
was that the CT scan was normal.  

On August 3, 1993, it was noted that the veteran injured his 
back in July 1993.  The diagnoses were lumbar subluxation of 
L5 and lumbar strain.

On an August 10, 1993, private medical evaluation, the 
veteran complained of a constant low back pain, which 
radiated into the right lower extremity with attendant 
numbness and tingling involving the entire right lower 
extremity from the thigh to the foot.  It was noted that X-
rays, taken on August 3, 1993, revealed evidence of some 
degenerative changes at the L5-S1 level.  The assessment was 
low back pain radiating into the right lower extremity, with 
a suspicion of herniated nucleus pulposus at L4-L5 and with 
evidence of degenerative disc disease of the L5-S1 level.

On an August 16, 1993, private medical evaluation by a 
physical therapist, the assessment was acute low back pain 
with right lower extremity radicular pain, which was 
manifested by decreased strength in the right lower 
extremity, sensation changes, and an increased right Achilles 
reflex.

On September 1993 private medical evaluation, the assessment 
was that the veteran's condition was consistent with a 
subacute lumbar sprain/strain.

The veteran was afforded a VA general medical examination in 
October 1993.  The veteran reported that he had a low back 
injury in 1981 and in August 1993.  The range of motion in 
the lumbar spine was the following: full lateral flexion, a 
50 percent limitation of rotation, extension backward to 30 
degrees, and forward bending to 35 degrees from the upright.  
The spine was tender in the lower aspect.  No muscle spasm 
was elicited.  However, the lumbar spine and the lower 
thoracic spine were quite tender.  The neurological 
evaluation revealed that there were 2+ symmetric Achilles and 
patellar reflexes.  The initial diagnosis was a history of a 
low back injury with considerable rigidity and with a recent 
re-injury or aggravation.  It was noted that the veteran 
claimed that he had a S1 dermatone radiculopathy on the 
right.  It was also noted that he had a remarkable limitation 
of motion in the lumbar spine.  

As a part of the examination, the veteran underwent an 
electromyography (EMG), which was normal.  There was no 
evidence of right lumbar radiculopathy.  X-rays of the lumbar 
spine revealed narrowing of the disc space at L5-S1.  

In an addendum to the October 1993 VA general medical 
examination, the physician noted that he had reviewed the 
veteran's records and that he had a history of a low back 
injury along with complaints of considerable rigidity.  The 
examiner indicated that, although the veteran claimed that he 
had S1 dermatome radiculopathy on the right, an EMG revealed 
no evidence of radiculopathy.  The doctor also noted that a 
CT scan of the lumbar spine revealed no disc disease.  The 
examiner opined that the veteran's back condition was 
probably based on muscle spasm because the radiculopathy 
could not be confirmed.

In 1996, the assessment was mechanical low back pain.  In 
July 1997, the assessment was rule out discogenic low back 
pain versus mechanical low back pain.  A magnetic resonating 
imaging (MRI) study of the lumbar spine revealed no evidence 
of disc herniation; the impression was that the MRI study was 
normal.

Criteria & Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible; i.e., one that 
is meritorious on its own or capable of substantiation.  If 
the claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

In view of the evidence of record, including the veteran's 
evidentiary assertions that must be presumed to be true for 
purposes of determining whether his claim is well grounded, 
the Board finds that his claim for service connection for a 
chronic, acquired, variously diagnosed, back disability is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107.  King v. Brown, 5 Vet. App. 19 (1993).  
The Board also finds that all relevant evidence has been 
obtained relevant to the present issue and that the duty to 
assist the claimant is satisfied.


In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).


The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Under 38 U.S.C.A. § 5107 and C.F.R. § 3.102, any reasonable 
doubts shall be resolved in favor of the claimant.

Service medical records reveal that the veteran first had 
lumbar strain in March 1981.  In June 1981, the disorder was 
first described as chronic low back pain.  In December 1981 
and in 1982, the disability was repeatedly described as 
chronic in nature.  In December 1982, the veteran was given a 
permanent profile of chronic low back pain.  Subsequent to 
the period of service from February 1980 to February 1983, 
the back disorder was repeatedly described as chronic in 
nature in the mid- and late 1980s.  

Also, in February 1990, it was noted that the veteran had 
chronic low back pain.  On the October 1993 VA general 
medical examination, it was noted that the veteran had 
remarkable limitation of motion in the lumbar spine.  In an 
addendum to the October 1993 VA examination, the physician 
noted, based on a review of the veteran's records, that he 
had a history of a low back injury.  

In other words, the Board cannot disassociate the veteran's 
current chronic back disability from the treatment for low 
back pain during the period of active service from February 
26, 1980, to February 25, 1983.  Therefore, applying the 
benefit of the doubt in the veteran's favor, the Board finds 
that the veteran had a chronic back disability in service, 
which he still has, and that service connection for a 
chronic, acquired, variously diagnosed, back disability is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for a chronic, acquired, variously 
diagnosed, back disability is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

